Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 & 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an apparatus for computer vision-based tracking.
Prior art was found for the claims as follows: 
Lert, Jr. et al. (US 2017/0313514 A1) (hereinafter Lert)
Becker et al. (US 2013/0293684 A1) (hereinafter Becker)
Wee et al. (US 2012/0081544 A1) (hereinafter Wee)

Regarding claim 1, Lert discloses an apparatus [Abstract, order fulfillment system, as apparatus] comprising:
a mount body by which to secure the apparatus to a structure [Paragraph [0271], Fig. 21A, Arm bar securing machine-vision subsystem 534 to display screen 536 as structure];
a camera assembly fixed to the mount body, the camera assembly including an image sensor that captures images within its field of view [Paragraph [0271], Fig. 21A, machine-vision subsystem 534 attached to arm bar containing camera assembly, wherein cameras contain image sensors to capture images within camera’s field of view (FOV)];
a lighting assembly coupled to the mount body, the lighting assembly housing one or more light sources including a directional light source secured to a laser assembly [Paragraph [0271], Fig. 21A, Target illuminators, as lighting assembly, being a laser or spotlight, are mounted with camera assembly, being able to be aimed at any location within any Tote in camera’s FOV];
a control-board assembly, the control-board assembly in electrical communication with the camera assembly to acquire the images captured by the image sensor and with the lighting assembly to control operation of the one or more light sources [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen], 
the control boards including one or more processors [Paragraph [0267]-[0272], Fig. 21A, vision computer workstation control computer, contains a CPU] configured 
to acquire information about an object [Paragraph [0267]-[0272], Fig. 21A, Picker interface where workstation control computer receives information from picker using display screen 536], 
to associate a location within the field of view of the image sensor with the object, to point light emitted by the directional light source at the location associated with the object [Paragraph [0271]-[0272], Fig. 21A, Cameras and target illuminators are programmed to track and follow picker’s hands, wherein the target illuminators are able to be aimed at any location within any Tote in camera’s FOV], and, 
based on an image acquired from the camera assembly, to detect change within the field of view of the image sensor corresponding to placement or removal of the object [Paragraph [0271]-[0272], Fig. 21A, MVS captures "before" image of P-Tote and target O-Totes; workstation control computer displays on screen the number of caches remaining to be picked for current order-line and synthesizes voice input of same information through headphones. MYS tracks motion of picker's hands during a pick by means of camera looking down on P-Tote and verifies that picker is picking correct SKU; when hand clears pick zone with picked each].
Next, Becker teaches the lighting assembly rotatably coupled to the mount body; to point light emitted by the directional light source at the location associated with the object by rotating the lighting assembly and turning the laser assembly [Paragraph [0026], [0030] & [0082],  Housing 22 includes a projector 28; projector 28 emits light 30 onto a surface 32 of an object 34, and transmits a pattern formed a swept line of light or a swept point of light, or be automatically rotated to different directions]; and
 of the control-board assembly fixed to the mount body [Paragraph [0034], Fig. 1, projector 28 and cameras 24, 26 are electrically coupled to a controller 50 disposed within the housing 22], the control-board assembly housing control boards that are in electrical communication with the camera assembly [Paragraph [0034] & [0104], Fig. 1, controller 50 may include one or more microprocessors, digital signal processors, memory and signal conditioning circuits, as control boards].
However, neither Lert nor Becker disclose or teach wherein the camera assembly further comprises a depth sensor fixed to a mounting surface and a plurality of support mounts of different heights attached to a frame of the camera assembly, and wherein the image sensor is mounted to a board held by the plurality of support mounts at a non-zero offset angle relative to the mounting surface upon which the depth sensor is fixed.

Regarding claim 8, Lert discloses an apparatus comprising:
a mount body [Paragraph [0271], Fig. 21A, Arm bar securing machine-vision subsystem 534 to display screen 536 as structure];
a lighting assembly attached to the mount body, the lighting assembly housing a directional light source [Paragraph [0271], Fig. 21A, Target illuminators, as lighting assembly, being a laser or spotlight, are mounted with camera assembly, being able to be aimed at any location within any Tote in camera’s FOV];
a camera assembly attached to the mount body, the camera assembly housing a camera that capture image information within their fields of view [Paragraph [0271], Fig. 21A, machine-vision subsystem 534 attached to arm bar containing camera assembly, wherein cameras contain image sensors to capture images within camera’s field of view (FOV)]; and
a control-board assembly attached to the mount body, the control-board assembly being in communication with the camera assembly to receive image [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen], the control-board assembly including a processor [Paragraph [0267]-[0272], Fig. 21A, vision computer workstation control computer, contains a CPU] configured to receive and process images captured by the camera assembly and to operate the directional light source in response to the processed images [Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen].
Next, Becker teaches of the control-board assembly housing control boards including a processor [Paragraph [0034], Fig. 1, controller 50 may include one or more microprocessors, digital signal processors, memory and signal conditioning circuits, as control boards].
Lastly, Wee teaches of the camera assembly housing an RGB (red green blue) camera and a depth camera that capture image information within their fields of view, the camera assembly housing an RGB (red green blue) camera and a depth camera that capture image information within their fields of view [Paragraph [0020]-[0026], Fig. 1, Housing containing color camera and LIDAR camera, imaging their respective fields of view].
the camera assembly having a mounting surface upon which the depth camera is fixed, a plurality of support mounts of different heights attached to a frame of the camera assembly, the RGB camera being mounted to a board supported by the plurality of support mounts of different heights and held at a non-zero offset angle relative to the mounting surface upon which the depth camera is fixed.

Regarding claim 14, Lert discloses an apparatus [Abstract, order fulfillment system, as apparatus] comprising:
a mount body [Paragraph [0271], Fig. 21A, Arm bar securing machine-vision subsystem 534 to display screen 536 as structure];
a camera assembly housing a camera, the camera assembly being attached to the mount body such that the camera has a field of view that faces downwards when the apparatus is secured [Paragraph [0271], Fig. 21A, machine-vision subsystem 534 attached to arm bar containing camera assembly, wherein cameras contain image sensors to capture images within camera’s field of view (FOV) looking down on P-Tote and target O-tote];
a light-guidance assembly attached to the mount body, the light-guidance assembly housing one or more light sources [Paragraph [0271], Fig. 21A, Target illuminators, as lighting assembly, being a laser or spotlight, are mounted with camera assembly, being able to be aimed at any location within any Tote in camera’s FOV]; and
[Paragraph [0267]-[0272], Fig. 21A, Cameras and target illuminators connected to vision computer workstation control computer, as control board assembly, that activates two target illuminators and displays captured images from MVS onto screen], the control-board assembly configured to receive and process images captured by the camera assembly and to rotate the light-guidance assembly and operate the one or more light sources in response to the processed images [Paragraph [0271]-[0272], Fig. 21A, Cameras and target illuminators are programmed to track and follow picker’s hands, wherein the target illuminators are able to be aimed at any location within any Tote in camera’s FOV, wherein MVS captures "before" image of P-Tote and target O-Totes; workstation control computer displays on screen the number of caches remaining to be picked for current order-line and synthesizes voice input of same information through headphones. MVS tracks motion of picker's hands during a pick by means of camera looking down on P-Tote and verifies that picker is picking correct SKU; when hand clears pick zone with picked each].
	Next, Becker teaches the light-guidance assembly rotatably attached to the mount body [Paragraph [0026], [0030] & [0082],  Housing 22 includes a projector 28; projector 28 emits light 30 onto a surface 32 of an object 34, and transmits a pattern formed a swept line of light or a swept point of light, or be automatically rotated to different directions], and 
housing control boards [Paragraph [0034], Fig. 1, controller 50 may include one or more microprocessors, digital signal processors, memory and signal conditioning circuits, as control boards]. 
However, neither Lert nor Becker teach or suggest the mount body by which to secure the apparatus to a rail, the mount body having a channel sized to receive the rail therethrough, the channel having a sidewall disposed between opposing walls, the sidewall having multiple angled surfaces that determine a full range of angles at which the rail can be secured to the mount body.

Applicant uniquely claimed distinct features in the instant invention, which are not
found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art. Furthermore, there is not strong motivation or reasoning to combine the references to arrive at the claimed invention.
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is
each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487